Filed 1/5/22 In re Kamila E. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                        DIVISION TWO


In re KAMILA E., a Person                                  B310869, B312081
Coming Under the Juvenile                                  (Los Angeles County
Court Law.                                                 Super. Ct.
                                                           No. 20CCJP00610B)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

ALFREDO E.,

         Defendant and Appellant.


      APPEAL from orders of the Superior Court of Los Angeles
County, Lisa A. Brackelmanns, Juvenile Court Referee.
Affirmed.
      John L. Dodd, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Sarah Vesecky, Deputy County
Counsel, for Plaintiff and Respondent.

                             ******


      Appellant Alfredo E. (father) appeals from the juvenile
court’s orders assuming jurisdiction over his daughter Kamila
(born 2014) and removing her from his custody. Father also
challenges the juvenile court’s order terminating jurisdiction,
granting Maribel M. (mother)1 sole physical custody of Kamila,
both parents joint legal custody and according father six hours of
weekly monitored visits.
      We affirm the juvenile court’s orders.

                         BACKGROUND
Detention and Welfare & Institutions Code section 300
petition
      On January 8, 2020, the Los Angeles County Department
of Children and Family Services (the Department) received a
referral alleging that half-sibling Justin (born 2008)2 reported
that father touched him inappropriately on his buttocks and
genital area and had done so for many years. Justin had
disclosed the inappropriate touching to mother the previous
week.
      Mother told the responding social worker that Justin and
Kamila live with her. Father did not live in the home but visited

1     Mother is not a party to this appeal.
2     Justin is not a subject of this appeal.




                                  2
with the children every Saturday and on occasional weekdays.
The parents ended their relationship three years earlier.
       Mother said that Justin’s biological father had no contact
with them since Justin’s birth and his whereabouts were
unknown. Justin believed father was his biological father, but
father was Kamila’s biological father only. Neither child was the
subject of a family law custody order.
       Mother said that Justin was quiet and appeared sad when
father visited the home on December 28, 2019. After father left,
Justin told mother he did not want father to come to the home
anymore. He said father put his hand under Justin’s shorts and
squeezed his buttocks. Mother responded that she could not stop
father from coming to the home because he helped pay the rent.
She said she would speak with father and tell him to stop
touching Justin. When confronted father said he was only being
affectionate but that he would stop touching the child.
       Mother told the social worker that she had learned only the
previous day that father was touching Justin’s buttocks and
genitals under the child’s underwear. Justin’s therapist told
mother that the child had disclosed the inappropriate touching.
Justin had been receiving therapy for five months because he was
unusually quiet and appeared to be sad.
       The social worker spoke separately and privately with
Justin at his school. Justin referred to father as “my dad”
throughout the interview. He said father had not lived with the
family for several years but visited every Saturday. He felt
uncomfortable in father’s presence because “[h]e touches my butt
between my underwear and my skin . . . .” Justin reported that
father had been touching his buttocks this way for many years




                                3
and that father did so when mother was not looking. He had not
seen father touch Kamila in this manner.
       Justin reported that during a recent visit with father he
was sitting on the bed and father was lying down facing him.
Justin told father he was feeling sad, father asked him why, and
then father “squeezed my middle part inside my underwear.”
Justin clarified that his “middle part” were his genitals. He
asked father to stop and father complied, but Justin was afraid
that father would continue to touch him. Justin reported the
incident to mother, who responded that the family needed
father’s financial support. Justin said he had not seen father
since disclosing the incident to mother. When the social worker
told Justin she would be speaking with father, Justin replied, “I
think my dad is going to lie to you.”
       The social worker also interviewed Kamila separately and
privately at the child’s school. Kamila denied seeing father touch
Justin inappropriately and denied that anyone touched her
inappropriately.
       Father told the social worker during a January 10, 2020
interview that he was Kamila’s biological father and that he
considered Justin to be his own child. Father said he had
another child named Geovani, age 12, whom he visited every two
months.
       Father said mother is usually present during his Saturday
visits with Justin and Kamila. He adamantly denied touching
Justin’s buttocks or genitals. He suggested that Justin’s
disclosures may have been prompted by a recent incident in
which father scolded Justin for using father’s credit card. Father
signed a safety plan stating he would have no contact with the
children for seven days.




                                4
      Justin’s therapist told the social worker that Justin had
been diagnosed with an anxiety disorder and had been attending
weekly therapy sessions since July 2019. Justin told the
therapist on January 8, 2020, that father put his hand on Justin’s
buttocks and genitals, under the child’s clothing.
      The Department filed a petition on behalf of Justin and
Kamila on January 31, 2020, alleging under Welfare and
Institutions Code3 section 300, subdivisions (b), (d), and (j), that
father sexually abused Justin by touching the child’s buttocks,
penis, and testicles, that mother knew or reasonably should have
known of the abuse and failed to protect the children, placing
them at risk of serious physical harm. The petition further
alleged that father’s sexual abuse of Justin placed Kamila at risk
of harm.
      Both parents were present at the February 3, 2020
detention hearing at which the juvenile court ordered Kamila
detained from father and released to mother. The court granted
father six hours of monitored visits per week and specified that
mother was not to monitor the visits. The court also granted
mother a temporary restraining order against father.
Jurisdiction/disposition
      The Department’s March 27, 2020 jurisdiction/disposition
report contained a summary of Justin’s statements during a
February 27, 2020 forensic interview. Justin confirmed that
father touched his genitals and buttocks while they were on a bed
in the home. He said that father had touched his buttocks in the
past but could not remember when father first began doing so.


3     All further statutory references are to the Welfare and
Institutions Code.




                                 5
       During a March 2, 2020 interview with the social worker,
mother recounted an incident that occurred when Justin was 10
years old. Justin was getting dressed after showering when
father told him, “you are getting older,” and “your penis is going
to grow.” Justin did not respond but covered himself up. Mother
recalled another incident when Justin was using father’s cell
phone to play a game in the car while father was driving the
family. Justin tapped mother to show her that father had a
pornographic image on his phone.
       In a March 5, 2020 interview, father again denied touching
Justin’s genitals or buttocks. He said he would give Justin a
spank on his bottom over his clothing as an expression of
affection when saying goodbye. Father admitted commenting
once on Justin’s physical development when Justin was coming
out of the shower. Father had said, “look at your penis.” Father
also admitted looking at pornography but said he did not know
what Justin had seen on father’s phone.
       The Department recommended that the children remain in
mother’s care and that father receive family reunification
services. The adjudication hearing was continued several times
because of COVID-19 concerns.
Last minute information reports and review reports
       The Department reported in a last minute information for
the court filed on May 1, 2020 that father had stopped providing
mother with financial assistance. The social worker monitored a
video call between father and Kamila on March 16, 2020. Father
was appropriate and no concerns were noted.
       In a July 27, 2020 interim review report, the Department
reported that mother was participating in weekly individual
counseling. She was awaiting processing in a parenting program




                                6
but had not yet enrolled in a sexual abuse awareness program.
The temporary restraining order against father had been
renewed twice but had since lapsed.
       Father had not enrolled in any services. He had not
participated in in-person visits with Kamila because of COVID-19
concerns. He telephoned mother for updates on the child and
arranged with the social worker to have a virtual visit with
Kamila the following week.
       In a November 2020 last minute information for the court,
the Department reported that mother continued to participate in
individual therapy, including therapy to address sexual abuse
awareness. Mother was also participating in a 20-session
parenting program that she was expected to complete soon.
Mother also recently began working a few days a week.
       Father had not enrolled in any services. The social worker
monitored a one-and-a-half-hour, in-person visit between father
and Kamila at an outdoor picnic area on November 2, 2020.
Father was appropriate and affectionate.
       The Department recommended that Kamila and Justin be
declared dependent children and that jurisdiction be terminated
and mother granted sole physical custody of the children.
Adjudication and disposition
       At the adjudication hearing held on January 28, 2021, the
juvenile court received into evidence the Department’s reports.
The court then amended the section 300 petition by interlineation
to state that father had “inappropriate sexual contact” with
Justin by squeezing and touching the child’s buttocks, penis, and
testicles. The court struck the section 300, subdivision (d)
allegations and sustained the petition as amended, under
subdivisions (b) and (j).




                               7
      The juvenile court then proceeded to disposition and
ordered Kamila removed from father and continued in mother’s
home. The court’s minute order states in part:
            “The Court finds by clear and convincing
      evidence, pursuant to . . . sections 361(a)(1), 361(c),
      361(d) and 362(a), and additionally applying to
      noncustodial parent(s)/legal guardian(s) the
      constitutional and statutory safeguards available to
      custodial parents.
            “It is reasonable and necessary to remove the
     child from the father . . . because there is a
     substantial danger to the physical health, safety,
     protection, or physical or emotional well-being, and
     special needs, if applicable, of the child, and there are
     no reasonable means by which the child’s physical
     health can be protected, without removing the child
     from the home and the care, custody, and control of
     that or those parent(s)/legal guardian(s).
            “The Court further finds that it would be
     detrimental to the safety, protection, or physical or
     emotional well-being, and special needs, if applicable,
     of the child to be returned to or placed in the home or
     the care, custody, and control of that or those
     parent(s)/legal guardian(s).
           “The Department . . . made reasonable efforts
     to prevent removal but there are no services available
     to prevent further detention.”
      The juvenile court then terminated jurisdiction with a
family law order granting mother sole physical custody of Kamila
and both parents joint legal custody. The court stayed the order
terminating jurisdiction pending receipt of the custody order.
Father was accorded monitored visits for a minimum of six hours
per week.




                                 8
      Counsel for all parties were present at the March 22, 2021
hearing at which the juvenile court signed and filed the custody
order. Before signing the order, the juvenile court asked whether
there were any objections to the court signing the custody order.
There was no objection, and the juvenile court signed the order.
      This appeal followed.

                  CONTENTIONS ON APPEAL
      Father raises the following contentions on appeal:
      1. There was no substantial evidence supporting
jurisdiction at the time of the adjudication hearing.
      2. The removal order must be vacated because the juvenile
court failed to make the required findings under section 361,
subdivision (d), and because substantial evidence did not support
removal.
      3. The custody order must be vacated because the juvenile
court failed to make the findings required by California Rules of
Court, rule 5.695(a)(7)(A).

                          DISCUSSION
I.     Jurisdiction
       Section 300, subdivision (b)(1), authorizes a court to
assume dependency jurisdiction over a child if “[t]he child has
suffered, or there is a substantial risk that the child will suffer,
serious physical harm or illness, as a result of the failure or
inability of his or her parent or guardian to adequately supervise
or protect the child.” The statute further provides that “[t]he
child shall continue to be a dependent child pursuant to this
subdivision only so long as is necessary to protect the child from




                                 9
risk of suffering serious physical harm or illness.” (§ 300, subd.
(b)(1).)
       A court may also assert dependency jurisdiction over a
child under section 300, subdivision (j) when “[t]he child’s sibling
has been abused or neglected . . . , and there is a substantial risk
that the child will be abused or neglected.”
       Father does not challenge the factual basis for the juvenile
court’s jurisdictional findings—that father engaged in
inappropriate sexual contact with Justin. Rather, he contends
neither Kamila nor Justin was at risk of harm at the time of the
jurisdictional hearing.
       We review the juvenile court’s jurisdictional findings for
substantial evidence. (In re I.J. (2013) 56 Cal.4th 766, 773.) In
doing so, “‘“we draw all reasonable inferences from the evidence
to support the findings and orders of the dependency court; we
review the record in the light most favorable to the court’s
determinations; and we note that issues of fact and credibility are
the province of the trial court.”’” (Ibid.)
       There was substantial evidence of a continuing risk of
harm to Kamila. Father’s inappropriate sexual contact with
Justin continued over a period of years and included touching
Justin’s buttocks and genitals under the child’s clothing. The
inappropriate sexual contact occurred in the home where Kamila
and Justin both lived. Father repeatedly denied or minimized his
inappropriate conduct. He suggested that Justin fabricated the
disclosures after being disciplined by father. Finally, father
failed to participate in any services.
       That father and mother no longer lived together and had
not done so for years did not alleviate the ongoing risk. Father’s




                                10
sexual contact with Justin continued after the parents separated
and father no longer lived in the home.
       The absence of evidence of inappropriate sexual contact
between father and Kamila does not defeat jurisdiction. A child
need not suffer actual harm before a juvenile court may
intervene. (In re Leticia S. (2001) 92 Cal.App.4th 378, 383, fn. 3.)
The grounds for assuming jurisdiction over a child under section
300, subdivision (j), moreover, are very broad. “‘[S]ubdivision (j)
was intended to expand the grounds for the exercise of
jurisdiction as to children whose sibling has been abused or
neglected as defined in section 300, subdivision (a), (b), (d), (e), or
(i). Subdivision (j) does not state that its application is limited to
the risk that the child will be abused or neglected as defined in
the same subdivision that describes the abuse or neglect of the
sibling.’” (In re I.J., supra, 56 Cal.4th at p. 774.)
       Contrary to father’s assertion, the temporary restraining
order mother obtained against father in January 2020 did not
eliminate the risk of harm. The record indicates that the
restraining order lapsed on May 27, 2020. There is no evidence
that a restraining order was in effect at the time of the
January 28, 2021 jurisdiction hearing. That the juvenile court
could have issued a three-year restraining order against father
under section 213.5, subdivision (d), instead of assuming
jurisdiction over Kamila neither alleviates nor negates the risk of
harm to Kamila at the time of the adjudication hearing.
       Substantial evidence supports the juvenile court’s
jurisdictional order.




                                  11
II.    Removal order
       A.    Applicable law and standard of review
       Section 361, subdivision (d) states in relevant part: “A
dependent child shall not be taken from the physical custody of
his or her parents . . . with whom the child did not reside at the
time the petition was initiated, unless the juvenile court finds
clear and convincing evidence that there would be a substantial
danger to the physical health, safety, protection, or physical or
emotional well-being of the child for the parent . . . to live with
the child or otherwise exercise the parent’s . . . right to physical
custody, and there are no reasonable means by which the child’s
physical and emotional health can be protected without removing
the child from the child’s parent’s . . . physical custody.”
       Section 361, subdivision (e) provides: “The court shall state
the facts on which the decision to remove the minor is based.”
       In Conservatorship of O.B. (2020) 9 Cal.5th 989 our
Supreme Court set forth the standard of review applicable when
reviewing the sufficiency of the evidence in support of a finding
that requires clear and convincing proof: “[A]ppellate review of
the sufficiency of the evidence in support of a finding requiring
clear and convincing proof must account for the level of
confidence this standard demands. [W]hen reviewing a finding
that a fact has been proved by clear and convincing evidence, the
question before the appellate court is whether the record as a
whole contains substantial evidence from which a reasonable fact
finder could have found it highly probable that the fact was true.
Consistent with well-established principles governing review for
sufficiency of the evidence, in making this assessment the
appellate court must view the record in the light most favorable
to the prevailing party below and give due deference to how the




                                12
trier of fact may have evaluated the credibility of witnesses,
resolved conflicts in the evidence, and drawn reasonable
inferences from the evidence.” (Id. at pp. 995-996.) Although
O.B. is a conservatorship case and not a dependency case, the
standard of review set forth therein is controlling in dependency
cases as well. (In re V.L. (2020) 54 Cal.App.5th 147, 155; see
O.B., at p. 999.)
       B.     Substantial evidence supports the removal order
       Substantial evidence supports the removal order. Father’s
inappropriate sexual contact with Justin, including squeezing
Justin’s buttocks and genitals under the child’s clothing, supports
the order removing Kamila from him. Father’s sexual contact
with Justin, who lived in the same home as Kamila, occurred
over a period of years and continued after father no longer lived
in the family home; father repeatedly denied or minimized his
conduct; and father refused to participate in any services to
address the case issues.
       C.     Failure to state facts harmless
       Because substantial evidence supports the removal order,
the juvenile court’s failure to state the specific facts it relied upon
in issuing that order was harmless. (In re V.L., supra, 54
Cal.App.5th at p. 159.) An appellate court will not reverse an
order unless it concludes that it is reasonably probable that a
result more favorable to the appealing party would have been
reached absent such error. (Ibid.) Here, it is not reasonably
probable that the juvenile court would have reached a different
result had it stated the pertinent facts.
       We reject father’s argument that he suffered prejudice
because the court’s purportedly erroneous removal order “starts
the clock running on reunification efforts,” which could lead to




                                  13
termination of parental rights. The juvenile court here
terminated jurisdiction and issued a custody order. No
reunification clock was running, and termination of father’s
parental rights was not at issue.
III. Custody order
      Father’s sole basis for challenging the custody order is that
he was prejudiced by the juvenile courts’ failure to state the
factual basis for that order under California Rules of Court, rule
5.695(a)(7)(A). That rule states: “At the disposition hearing, the
court may . . . [¶] [d]eclare dependency, remove physical custody
from the parent or guardian, and . . . [¶] [a]fter stating on the
record or in writing the factual basis for the order, order custody
to a noncustodial parent, terminate jurisdiction, and direct that
Custody Order (form JV-200) be prepared and filed under rule
5.700.” (Cal. Rules of Court, rule 5.695(a)(7)(A).) Father claims
there is a reasonable probability that he would have received
more than six hours of weekly visits with Kamila had the
juvenile court made specific findings pursuant to that rule.
      Father never argued that he should receive more than six
hours of visitation, nor did he object when the juvenile court
specifically asked whether the parties had any objection to the
court’s custody order. There is no basis for concluding that father
would have been accorded more visitation hours if the juvenile
court had made specific findings as the basis for issuing the
custody order.

                         DISPOSITION
      We affirm the juvenile court’s orders establishing
jurisdiction over Kamila, removing her from father’s custody, and




                                14
terminating jurisdiction and granting mother sole physical
custody and both parents joint legal custody over Kamila.


                                    ___________________________
                                    CHAVEZ, J.

We concur:


_______________________________
ASHMANN-GERST, Acting P. J.


_______________________________
HOFFSTADT, J.




                               15